—Determination unanimously confirmed without costs and petition dismissed. Memorandum: We reject the contention of petitioner that the determination finding him guilty of violating various inmate rules is not supported by substantial evidence. The misbehavior report, augmented by the testimony of the correction officer, constitutes substantial evidence supporting the determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Perez v Wilmot, 67 NY2d 615, 616-617). Petitioner was not denied the right to call or question witnesses. The record establishes that the Hearing Officer diligently sought to obtain the testimony of all five witnesses requested by petitioner, but that two of the witnesses declined to testify. There is no merit to the contention of petitioner that he had the right to question a witness called by the Hearing Officer (see, Wolff v McDonnell, 418 US 539, 567-568; Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119; Matter of Rivera v
*858Goord, 255 AD2d 995). We further reject the contention of petitioner that he was improperly assessed two mandatory surcharges (see generally, 7 NYCRR 254.7 [b]; Matter of Doggett v Goord, 252 AD2d 867). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pigott, Jr., P. J., Wisner, Scudder and Law-ton, JJ.